Broyles, C. J.
1. The accused was convicted of larceny. In the accusation he was charged with stealing, on October 6, 1933, six bushels of corn, “the property of Jim Kenney and of the value of six dollars.” Conceding that the evidence was sufficient to show that the defendant stole the corn, no proof was made of its value, or of the time when it was stolen. It follows that the conviction was unauthorized, and the refusal to grant a new trial was error. May v. State, 111 Ga. 840 (36 S. E. 222); Lane v. State, 113 Ga. 1040 (39 S. E. 463), and cit. The remaining assignments of error are not passed on.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.